Name: Commission Regulation (EEC) No 2256/89 of 26 July 1989 amending Regulation (EEC) No 641/86 laying down detailed rules for the application of the supplementary trade mechanism to importation into Portugal of the products processed from fruit and vegetables listed in Annex XXII to the act of accession
 Type: Regulation
 Subject Matter: foodstuff;  trade policy;  Europe;  trade
 Date Published: nan

 No L 216/24 Official Journal of the European Communities 27. 7. 89 COMMISSION REGULATION (EEC) No 2256/89 of 26 July 1989 amending Regulation (EEC) No 641/86 laying down detailed rules for the application of the supplementary trade mechanism to importation into Portugal of the products processed from fruit and vegetables listed in Annex XXII to die Act of Accession processed from fruit and vegetables, the indicative ceilings provided for in Article 251 ( 1 ) of the Act of Accession for the period 1 January to 31 December 1989 ; Whereas the indicative ceilings fixed for 1989 for fruit juice are in danger of being exceeded ; whereas the ceiling may be revised in accordance with Article 252 (3) (a) of the Act of Accession, if the market concerned has not suffered significant disturbance following the trend in the imports in question ; whereas for fruit juiced the ceiling needs to be increased by 50 % during 1989 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the application of the supplementary mechanism applicable to trade ('), as last amended by Regulation (EEC). No 3296/88 (2), and in particular Article 7 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3792/85 of 20 December 1985 laying down the arrangements applying to trade in agricultural products between Spain and Portugal (3), as last amended by Commission Regulation (EEC) No 3296/88 , and in particular Article 5 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 574/86 (4), as last amended by Regulation (EEC) No 3296/88, lays down the detailed rules for the application of the supplementary trade mechanism ; Whereas Commission Regulation (EEC) No 641 /86 of 28 February 1986 laying down detailed rules for the application of the supplementary trade mechanism to importation into Portugal of the products processed from fruit and vegetables listed in Annex XXII to the Act of Accession 0, as last amended by Regulation (EEC) No 4262/88 (6) fixed, inter alia, in respect of certain products HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 641 /86 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 July 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 55, 1 . 3 . 1986, p . 106. 0 OJ No L 293, 27. 10 . 1988 , p. 7. 0 OJ No L 367, 31 . 12. 1985, p. 7. (4) OJ No L 57, 1 . 3 . 1986, p. 1 . 0 OJ No L 60, 1 . 3 . 1986, p . 34. 0 OJ No L 376, 31 . 12. 1988, p. 29 . 27. 7. 89 Official Journal of the European Communities No L 216/25 ANNEX ANNEX (tonnes) CN code Description Indicativeceiling 1 2 3 0812 Fruit and nuts, provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption : 081210 00  Cherries I 0812 20 00  Strawberries &gt; 276 0812 90 50   Blackcurrants 0812 90 60   Raspberries 0812 90 90   Other i 0812 90 10   Apricots 38 2007 Jams, fruit jellies, marmalades, fruit or nut puree and fruit or nut pastes, being cooked preparations, whether or not containing added sugar or other sweetening matter 235 2008 Fruit, nuts and other edible parts of plants, otherwise prepared or preserved, whether or not containing added sugar or other sweetening matter or spirit, not elsewhere specified or included : * 2008 20 91 _ _ _ _ Of 4,5 kg or more I 2008 20 99 _ _ _ _ Of less than 4,5 kg I 2008 30 51 _ _ _ _ Grapefruit segments 2008 30 55     Mandarins (including tangerines and satsumas) ; Clementines, wilkings and other similar citrus hybrids 2008 30 59     Other ll 2008 30 71     Grapefruit segments || 200830 75     Mandarins (including tangerines and satsumas) ; Clementines, wilkings and other similar citrus hybrids 2008 30 79 Other 2008 30 91 2008 30 99     Of 4,5 kg or more _ of less than 4,5 kg ¢ 1 541 2008 40 59     Other \\l 2008 40 91     Of 4,5 kg or more ll 2008 40 99     Of less than 4,5 kg || 2008 50 61     With a sugar content exceeding 13 % by weight I 2008 50 69     Other 2008 50 71     With a sugar content exceeding 15 % by weight 2008 50 79     Other \\I 2008 50 91     Of 4,5 kg or more 2008 50 99     Of less than 4,5 kg || 2008 60 71    Sour cherries (Prunus cerasus) \ 2008 60 79    Other \ No L 216/26 Official Journal of the European Communities 27. 7. 89 1 2 fl 3 2008 60 91      Sour cherries (Prunus cerasus) 1 2008 60 99      Other Ill 2008 70 69     Other 2008 70 91     Of 4,5 kg or more 2008 70 99     Of less than 4,5 kg 2008 80 50    Containing added sugar, in immediate packings of a net content exceeding 1 kg II 2008 80 70    Containing added sugar, in immediate packings of a net content not exceeding 1 kg 2008 80 91     Of 4,5 kg or more Ill 2008 80 99     Of less than 4,5 kg 2008 92 50      In immediate packings of a net content exceeding 1 kg \\\ 2008 92 71 2008 92 79 2008 92 91    Mixtures of fruit in which no single fruit exceeds 50 % of the total weight of the fruit      Of 4,5 kg or more I I 1 541 2008 92 99    Of less than 4,5 kg Ill 2008 99 41      Ginger 2008 99 43      Grapes 2008 99 45      Plums Ill 2008 99 49      Other 2008 99 51      Ginger Il 2008 99 53      Grapes li 2008 99 55      Plums II 2008 99 59 Other II 2008 99 71 - - - - Of 4,5 kg or more I 2008 99 79       Of less than 4,5 kg II 2008 99 99    Other i 2009 Fruit juices (including grape must) and vegetable juices, unfermented and not containing added spirit, whether or not containing added sugar or other sweetening matter : 2009 20 1 1    Of a value not exceeding ECU 30 per 100 kg net weight Ill 2009 20 19    Other \\\ 2009 20 91    Of a value not exceeding ECU 30 per 100 kg net weight and with an added sugar content exceeding 30 % by weight 1 2009 20 99  Other Ill 2009 30 1 1 2009 30 19 2009 30 31 _ _ _ Of a value not exceeding ECU 30 per 100 kg net weight    Other     Containing added sugar 1 350 2009 30 39     Other Il 2009 30 91      With an added sugar content exceeding 30 % by weight 2009 30 95      With an added sugar content not exceeding 30 % by weight Ill 2009 30 99      Not containing added sugar Ill 2009 40 1 1    Of a value not exceeding ECU 30 per 100 kg net weight 2009 40 19    Other II | 27. 7. 89 Official Journal of the European Communities No L 216/27 l 2 3 2009 40 30 2009 40 91 2009 40 93 2009 40 99 2009 70 11 2009 70 19 2009 70 30 2009 70 91 2009 70 93 2009 70 99 2009 80 11 2009 80 19 2009 80 31 2009 80 39 2009 80 50 2009 80 61 2009 80 63 2009 80 69 2009 80 80 2009 80 91 2009 80 93 2009 80 95 2009 80 99 2009 90 1 1 2009 90 19 2009 90 21 2009 90 29 2009 90 31 2009 90 39 2009 90 41 2009 90 49 2009 90 51 2009 90 59 2009 90 71 2009 90 73 2009 90 79 2009 90 91 2009 90 93 2009 90 99 Of a value exceeding ECU 30 per 100 kg net weight, containing added sugar  With an added sugar content exceeding 30 % by weight  With an added sugar content not exceeding 30 % by weight  Not containing added sugar Of a value not exceeding ECU 22 per 100 kg net weight Other Of a value exceeding ECU 1 8 per 100 kg net weight* containing added sugar  With an added sugar content exceeding 30 % by weight  With an added sugar content not exceeding 30 % by weight  Not containing added sugar  Of a value exceeding ECU 22 per 100 kg net weight  Other  Of a value not exceeding ECU 30 per 100 kg net weight  Other  Of a value exceeding ECU 18 per 100 kg net weight, containing added sugar   With an added sugar content exceeding 30 % by weight   With an added sugar content not exceeding 30 % by weight   Not containing added sugar  Of a value exceeding ECU 30 per 100 kg net weight, containing added sugar   With an added sugar content exceeding 30 % by weight   With an added sugar content not exceeding 30 % by weight    Juice of fruit of the species Vaccinium marcocarpon    Other  Of a value not exceeding ECU 22 per 100 kg net weight  Other  Of a value not exceeding ECU 30 per 100 kg net weight  Other  Of a value not exceeding ECU 18 per 100 kg net weight and with an added sugar content exceeding 30 % by weight  Other    Containing added sugar  Other    Containing added sugar    Other    With an added sugar content exceeding 30 % by weight    With an added sugar content not exceeding 30 % by weight    Not containing added sugar    With an added sugar content exceeding 30 % by weight    With an added sugar content not exceeding 30 % by weight    Not containing added sugar' 1 350